PRELIMINARY PROXY UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant o Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 DVL, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY DVL, INC. 70 East 55th Street New York, New York10022 NOTICE OF SPECIAL ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JANUARY 28, 2011 You are cordially invited to be present, either in person or by proxy, at the Special Annual meeting (“Special Annual Meeting”) of stockholders of DVL, Inc., a Delaware corporation (the “Company”), to be held on January 28, 2011 at 10:30 a.m. local time, or at any adjournments thereof (the “Meeting”), in the Justice Owen J. Roberts Conference Room at the law offices of Montgomery, McCracken, Walker & Rhoads, LLP, 123 South Broad Street, Philadelphia, PA 19109, to consider an act upon the following: 1. Election of Directors.To elect three directors to serve until the next Annual Meeting of Stockholders, and until their successors are duly elected and qualified. 2. Reverse Stock Split of Common Stock. To approve an amendment to the Company’s Certificate of Incorporation (“Charter”) effecting a 1-for-7,500 reverse stock split (the “Reverse Stock Split”) of the common stock, par value $0.01 per share, of the Company (the “Common Stock”) which would result in (i) holdings prior to such split of fewer than 7,500 shares of Common Stock being converted into a fractional share, which will then be immediately cancelled and converted into a right to receive cash consideration described in the attached Proxy Statement, and (ii) the Company having fewer than 300 stockholders of record, allowing the Company to deregister its Common Stock under the Securities Exchange Act of 1934 (the “Exchange Act”), and avoid the costs associated with being a public reporting company. 3. Amend Company’s Charter.To approve an amendment to the Company’s Charter to eliminate all authorized Preferred Stock and substantially reduce the authorized Common Stock in order to significantly reduce the Company’s Annual Franchise Tax payable to the State of Delaware, and, in order to simplify the Charter, to Amend and Restate the Company’s Certificate of Incorporation in its entirety. 4. Other Business.To transact other business as may properly come before the meeting or any adjournment or postponement of the Special Annual Meeting about which the Company did not have reasonable notice prior to the mailing of this Proxy Statement . The Board of Directors of the Company (the “Board of Directors”) knows of no other business to be transacted at the Special Annual Meeting. The Board of Directors has designated December 22, 2010 , as the record date for determining stockholders entitled to notice of and to vote at the Special Annual Meeting. These items of business are more fully described in the Proxy Statement which we are sending you along with this Notice.Whether or not you plan to attend the Special Annual Meeting, it is important that your shares be represented. NEITHER THE REVERSE STOCK SPLIT NOR ANY OF THE OTHER PROPOSED ACTIONS HAVE BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION; AND NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE COMMISSION HAS PASSED UPON THE FAIRNESS OR MERITS OF THE REVERSE STOCK SPLIT OR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS PROXY STATEMENT.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. BY ORDER OF THE BOARD OF DIRECTORS Charles Carames Secretary December 30, 2010 New York, New York YOUR VOTE IS IMPORTANT.ACCORDINGLY, YOU ARE ASKED TO COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY CARD AS PROMPTLY AS POSSIBLE REGARDLESS OF WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL ANNUAL MEETING. TABLE OF CONTENTS Page OVERVIEW 1 SUMMARY OF TERMS OF REVERSE STOCK SPLIT 2 MANNER OF VOTING AND VOTE REQUIRED 3 SPECIAL FACTORS 4 Purpose of the Reverse Stock Split 4 Going Private Transaction; Schedule 13E-3 Filing 5 Alternative Transactions Considered 5 Effects on Stockholders With Less Than 7,500 Shares of Common Stock 7 Effects on Stockholders With 7,500 or More Shares of Common Stock 8 Effect on Affiliates 8 Effects on the Company 9 Advantages of the Reverse Stock Split 10 Cost Savings 10 Opportunity for Cashed Out Stockholders to Sell Their Holdings at or Above the Current Market Trading Price, Without Brokerage Fees or Commissions 10 Disadvantages of the Reverse Stock Split 10 Substantial or Complete Reduction of Public Sale Opportunities for our Stockholders 11 Loss of Certain Publicly Available Information 11 Possible Significant Decline in the Value of our Shares 11 Inability to Participate in any Future Increases in Value of our Common Stock 11 Opinion of Financial Advisor 11 Fairness of the Reverse Stock Split 17 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS, DIRECTORS AND EXECUTIVE OFFICERS 17 Section 16(a) Beneficial Ownership Reporting Compliance 18 PROPOSAL 1 – ELECTION OF DIRECTORS 19 Nominees for Directors 19 Executive Compensation 20 Employee Contracts and Arrangements 21 Option Grants in Last Fiscal Year 21 Compensation of Directors 22 MARKET FOR REGISTRANT’S COMMON EQUITY 23 Market Information for our Common Stock 23 Holders of Record 24 i TABLE OF CONTENTS (continued) Page PROPOSAL 2 – REVERSE STOCK SPLIT 24 Reverse Stock Split; “Going Private”; “Pink Sheet” Quotation 24 Background and History of the Reverse Stock Split Proposal 25 Structure of the Reverse Stock Split 27 Material U.S. Federal Income Tax Consequences of the Reverse Stock Split 27 Tax Consequences of the Reverse Stock Split to U.S. Holders 28 Stockholders Not Receiving Cash in the Reverse Stock Split 28 Stockholders Receiving Only Cash in Exchange for Common Stock in the Reverse Stock Split 28 Section 302 Tests 29 Tax Consequences to Stockholders Who Receive Both Stock and Cash 30 Tax Consequences of the Reverse Stock Split to Non-U.S. Holders 31 U.S. Federal Income Tax Withholding Requirements for All Stockholders 31 Tax Consequences of the Reverse Stock Split to the Company 31 Financing the Reverse Stock Split 32 PROPOSAL 3 – AMEND COMPANY’S CHARTER TO ELIMINATE AUTHORIZED PREFERRED STOCK, REDUCE AUTHORIZED COMMON STOCK AND AMEND AND RESTATE THE COMPANY’S CERTIFICATE OF INCORPORATION IN ITS ENTIRETY 32 GENERAL INFORMATION ABOUT THE SPECIAL ANNUAL MEETING AND VOTING 32 Proxy Solicitation 32 Special Annual Meeting and Voting Information 33 Time and Place 33 Revoking Your Proxy 33 Record Date 33 Quorum and Required Vote 33 Appraisal Rights 34 Costs/Source of Funds and Expenses 34 Recommendation of our Board of Directors 34 Dividend Policy 35 OTHER MATTERS 35 Available Information 35 Where You Can Find More Information 35 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 36 Pemmil Transaction 36 Director Independence 37 RELATIONSHIP WITH INDEPENDENT AUDITORS 37 STOCKHOLDER PROPOSALS 38 ii TABLE OF CONTENTS (continued) Page INCORPORATION BY REFERENCE 38 ADDITIONAL FINANCIAL INFORMATION 38 EXHIBIT A– CERTIFICATE OF AMENDMENT TO CERTIFICATE OF INCORPORATION OF DVL, INC. EXHIBIT B– AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF DVL, INC. EXHIBIT C– FAIRNESS OPINION OF EXECUTIVE SOUNDING BOARD ADVISORS, INC. iii PRELIMINARY PROXY DVL, INC. 70 East 55th Street New York, New York10022 (212) 350-9900 PROXY STATEMENT Special Annual Meeting of Stockholders To Be Held January 28, 2011 10:30 a.m. OVERVIEW This Proxy Statement is furnished to the stockholders of DVL, Inc., a Delaware corporation (the “Company”), in connection with the solicitation by the Company’s Board of Directors (the “Board of Directors”) of proxies to be used at the Company’s Special Annual Meeting of Stockholders (“Special Annual Meeting”) to be held in the Justice Owen J. Roberts Conference Room at the law offices of Montgomery, McCracken, Walker & Rhoads, LLP, 123 South Broad Street, Philadelphia, PA 19109.It is anticipated that this Proxy Statement will be mailed to our stockholders on or about December 30, 2010. References to the “Company,” “us,” “we,” or “our,” refer to DVL, Inc. Our registered office is located in the State of Delaware, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.A form of proxy is enclosed for use at the Special Annual Meeting if a stockholder is unable to attend in person.Each proxy may be revoked at any time thereafter by the person giving the proxy by writing such to the Secretary of the Company prior to the meeting, by execution and delivery of a subsequent proxy, or by attendance and voting in person at the Special Annual Meeting.Shares represented by valid proxy, which if received pursuant to this solicitation and not revoked before it is exercised, will be voted as provided on the proxy at the Special Annual Meeting or at any adjournments thereof. The directors of the Company have advised the Company that they will vote all of their 310,000 outstanding shares of common stock, par value $.01 per value per share, of the Company (the “Common Stock” or “Shares” ), which they control (less than 1% of the outstanding shares of Common Stock) in favor of the proposals to: 1. Election of Directors.To elect three directors to serve until the next Annual Meeting of Stockholders, and until their successors are duly elected and qualified. 2. Reverse Stock Split of Common Stock.To approve an amendment to the Company’s Certificate of Incorporation (“Charter”) effecting a 1-for-7,500 reverse stock split (the “Reverse Stock Split”) of the Common Stock of the Company which would result in (i) holdings prior to such split of fewer than 7,500 shares of Common Stock being converted into a fractional share, which will then be immediately cancelled and converted into a right to receive cash consideration described in this Proxy Statement, and (ii) the Company having fewer than 300 stockholders of records , allowing the Company to deregister its Common Stock under the Securities Exchange Act of 1934 (the “Exchange Act”) and to avoid the costs associated with being a public reporting company. 3. Amend Company’s Charter.To approve an amendment to Company’s Charter to eliminate all authorized Preferred Stock and substantially reduce the Common Stock in order to significantly reduce the Company’s Annual Franchise Tax payable to the State of Delaware, and, in order to simplify the Charter, to Amend and Restate the Company’s Certificate of Incorporation in its entirety. 4. Other Business.To transact such other business as may properly come before the meeting , or any adjournment or postponement of the Special Annual Meeting , and which the Company did not have notice of a reasonable time before the mailing of this Proxy Statement . 1 The Board of Directors of the Company has unanimously recommended that stockholders of the Company vote their shares of Common Stock to elect each of the Company’s nominees for Director and to approve each of the matters set forth in Proposal Number 2 – Reverse Stock Split of Common Stock and Proposal Number 3 – Eliminate Preferred Stock, Reduce Authorized Common Stock and Amend and Restate Company’s Certificate of Incorporation in this Proxy Statement. As of the date of this Proxy Statement, the Board of Directors does not intend to present to the Special Annual Meeting any other business, and it has not been informed of any business intended to be presented by others.Should any other matters, about which the Company did not have reasonable notice , properly come before the Special Annual Meeting, the persons named in the enclosed proxy will take action, and vote proxies, in accordance with their judgment on such matters. The executive offices of the Company are located at 70 East 55th Street, New York, New York 10022; telephone number (212) 350-9900. IMPORTANT NOTE: Stockholders who hold shares of Common Stock in the name of one or more brokerage firms, banks or nominees can only vote their shares of Common Stock with respect to the election of Directors, if such brokerage firms, banks or nominees give such stockholders a legal proxy to vote such shares of Common Stock or if such stockholders give such brokerage firms, banks or nominees specific instructions as to how to vote such stockholders’ Common Stock.Accordingly, it is critical that stockholders who hold shares of Common Stock in the name of one or more brokerage firms, banks or nominees promptly contact the person responsible for such stockholders’ accounts and give specific instructions as to how such shares of Common Stock should be voted with respect to the election of Directors. SUMMARY OF TERMS OF REVERSE STOCK SPLIT The following summary term sheet, about Proposal 2 – The Reverse Stock Split, emphasizes certain material details of the proposed transaction.In addition to reviewing this Summary Term Sheet, we strongly encourage you to read the more detailed description of the proposed transaction provided in this proxy statement.The date on which the Reverse Stock Split takes effect is referred to herein as the “Effective Date.” Reverse Stock Split The Board of Directors has unanimously approved the Reverse Stock Split in order to reduce the Company’s number of stockholders of record to fewer than 300 holders.If approved at the Special Meeting, stockholders who own fewer than 7,500 shares of Common Stock on the Effective Date will no longer be stockholders of the Company.Stockholders holding more than 7,500 shares on the Effective Date will remain stockholders of the Company after the Reverse Stock Split (“Continuing Stockholders”), but will receive payment for any fractional shares that would result from the Reverse Stock Split. The shares we purchase will be cancelled. See Proposal Number 2 – The Reverse Stock Split. Payment Stockholders with fewer than 7,500 shares will receive $0.14 in cash per share as a result of the Reverse Stock Split; Continuing Stockholders will receive the same cash consideration for any shares that would otherwise become fractional shares as a result of the Reverse Stock Split.See “Effects on Stockholders with Fewer Than 7,500 Shares of Common Stock” and “Effects on Stockholders with 7,500 or More Shares of Common Stock.” Stockholder Approval Approval of the Reverse Stock Split will require the affirmative vote of the holders of a majority of the outstanding shares of Common Stock present and entitled to vote at the Special Meeting where a quorum is present.According to the bylaws of the Company, a quorum exists when at least a majority of the votes entitled to be cast on an issue are present at the meeting either in a person or by proxy.A senior officer of the Company is record owner of less than 1% of the outstanding shares of Common Stock and a group of stockholders who together own 27.2% of the Company’s common stock have indicated that they will vote to approve the Reverse Stock Split.The transaction does not require the approval of a majority of the unaffiliated stockholders.See Proposal Number 2 – The Reverse Stock Split. 2 Purpose of Transaction The Reverse Stock Split represents the first step in the Company’s plan to terminate its public reporting obligations under the Exchange Act by reducing the number of its stockholders of record to fewer than 300 holders, and deregistering its class of Common Stock from under the Exchange Act.See “Purposes of the Reverse Stock Split” and “Advantages of the Reverse Stock Split.” Reasons for Transaction The Board of Directors believes that the burdens of escalating costs and heightened disclosure obligations associated with being a public reporting company, particularly the pending internal control, audit assessment and review requirements of Section 404 of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”), and the limited trading market and analyst coverage for the Common Stock outweigh the perceived benefits of being a public reporting company.See “Purpose of the Reverse Stock Split” and “Advantages of the Reverse Stock Split.” Fairness of Transaction ESBA has rendered its opinion that the consideration is fair to unaffiliated stockholders.Based in part on that opinion, the Board believes that the consideration is fair to the Company’s stockholders, including its unaffiliated stockholders, and recommends that stockholders vote to approve the Reverse Stock Split.See “Fairness of the Reverse Stock Split.” Appraisal Rights Stockholders who receive shares and/or cash in the Reverse Stock Split do not have appraisal rights under Delaware law.The Board did not consider the presence or lack of appraisal rights to be a material factor in its consideration and approval of the Reverse Stock Split.See “Appraisal Rights.” Trading Market As a result of the delisting, the Common Stock may be traded on the over-the-counter market and be quoted in the Pink Sheets, although no assurances in this regard can be made. The terms of the Reverse Stock Split are set forth in more detail when “Proposal 2 – Reverse Stock Split” below, and certain related matters are explained under “Special Factors” below. MANNER OF VOTING AND VOTE REQUIRED Only holders of shares of Common Stock of record at the close of business on December 22, 2010 (the “Record Date”), will be entitled to vote at the Special Annual Meeting.As of the Record Date, 44,770,345 shares of Common Stock, the only class of voting securities of the Company, were issued and outstanding.Each holder of Common Stock is entitled to one vote for each share held by such holder. The presence at the Special Annual Meeting, in person or by proxy, of the holders of a majority of our Common Stock outstanding on the record date will constitute a quorum for the meeting.Our Board of Directors urges each stockholder to mark, sign and mail the enclosed Proxy card in the return envelope as promptly as possible. Under the rules of the Securities and Exchange Commission (the “SEC”), boxes and a designated blank space are provided on the proxy card for stockholders to mark if they wish to withhold authority to vote for one or more nominees for Director or abstain from voting with respect to Proposal Number 2 and Proposal Number 3. On non-routine matters, such as the election of directors (Proposal 1) banks, brokers and nominees cannot vote without instructions from the beneficial owner, resulting in so-called “broker non-votes.”Abstentions and votes against Proposal Numbers 2 (regarding the Reverse Stock Split of Common Stock) and 3 (regarding the elimination of Preferred Stock, the reduction of the authorized shares of Common Stock and the amendment of the Company’s Certificate of Incorporation) as well as broker “non-votes” will not be counted as votes cast in favor or against a proposal, but will have the same effect as votes cast against a particular proposal.Abstentions, “withhold” votes and broker non-votes will be counted in determining whether a quorum exists. 3 Shares represented by valid proxies will be voted in the manner specified on the proxies.If no direction is indicated, the proxy will be voted FOR the election of the nominees for Director and FOR each of Proposal Numbers 2 and 3.The form of proxy does not provide for abstentions with respect to the election of Directors; however, a stockholder present at the Special Annual Meeting may abstain with respect to such election. The election of Directors will be by a plurality of the votes actually cast thereon.Approval of the Reverse Stock Split of the Common Stock and the Elimination of the Preferred Stock and the Amendment and Restatement of the Company’s Certificate of Incorporation, set forth in Proposals 2 and 3, respectively, requires the affirmative vote of a majority of the outstanding shares of Common Stock entitled to vote, in person or by proxy, at the Special Annual Meeting.Approval of a majority of unaffiliated stockholders is not required. Pursuant to the Company’s Amended and Restated Charter, each stockholder will be entitled to one vote per S hare.The Common Stock as a class represents 100% of the outstanding voting power of the Company.There are no holders of the Company’s authorized but unissued Preferred Stock.The only such shares issued were 100 Class A Preferred Stock which the Company redeemed for $1,000 from its holder on October 1, 2010. Such other business as may properly come before the Special Annual Meeting , or any adjustment or postponement thereof will also be considered , for which the Company did not have reasonable notice prior to the mailing of this Proxy Statement. You are requested to complete and sign the enclosed Proxy card, which is solicited on behalf of the Board of Directors, and to mail it promptly in the enclosed envelope.The proxy will not be used if you attend and vote at the Special Annual Meeting in person. THE REVERSE STOCK SPLIT HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, AND NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE COMMISSION HAS PASSED UPON THE FAIRNESS OR MERITS OF THE REVERSE STOCK SPLIT OR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS PROXY STATEMENT.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. SPECIAL FACTORS Purpose of the Reverse Stock Split The primary purpose of the Reverse Stock Split is to enable us to reduce the number of our stockholders of record to fewer than 300.This reduction in the number of our stockholders will allow: · Substantial cost savings of time and money derived from termination of the registration of our Common Stock under the Exchange Act and suspension of our duties to file periodic reports with the SEC and comply with Sarbanes-Oxley · Elimination of the administrative burden and expense of maintaining thousands of small stockholders’ accounts · Liquidation by small stockholders of their shares of our Common Stock at a fair price, without having to pay brokerage commissions 4 Going Private Transaction; Schedule 13E-3 Filing The Reverse Stock Split which is the subject of Proposal 2 of this Proxy Statement is considered a “going private” transaction as defined in Rule 13e-3 promulgated under the Exchange Act, because, if consummated, it is intended to terminate the registration of our Common Stock under Section 12(g) of the Exchange Act and suspend our duty to file periodic reports with the SEC.Consequently, we have filed a Rule 13e-3 Transaction Statement on Schedule 13E-3 with the SEC on October 25, 2010 and amendments thereto on December 9, 2010 and December 22 , 2010.Additionally, affiliates of the Company and other stockholders filed a Schedule 13E-3 as a group (the “Schedule 13E-3 Group”) on November 5, 2010 with the SEC as required by the rules governing going private transactions.Amendments thereto were filed on December 10, 2010 and , 2010.The Schedule 13E-3s and amendments are available on the SEC’s website at http://www.sec.gov or from the Company.See “OTHER MATTERS – Where You Can Find More Information” below. Alternative Transactions Considered The Board of Directors reviewed various alternatives to a Reverse Stock Split including the possibility of selling assets, raising additional capital through the sale of shares and the following, each of which was rejected because of its disadvantages. · Issuer Tender Offer.The Board of Directors considered the feasibility of an issuer tender offer to repurchase the shares of our Common Stock held by our unaffiliated stockholders.A principal disadvantage of this type of transaction related to our ability to contact all record holders of the Company.Due to the relative large number of record holders of the Company, the Board of Directors did not believe that enough of the outstanding stockholders of the Company would respond to such tender given the low dollar value of most stockholders’ holdings and the related costs of such a transaction.Moreover, the rules regarding the treatment of our stockholders in a tender offer, including pro-rata acceptance of offers from our stockholders, make it difficult to ensure that we would be able to significantly reduce the number of holders of record to below 300. · Maintaining the Status Quo.Our Board of Directors considered maintaining the status quo.In that case, we would continue to incur the expenses of being a public reporting company without enjoying the benefits traditionally associated with public reporting company status. · Possible Sale of the Company.Our Board of Directors also considered selling the Company.The Board of Directors determined such a sale was impractical given the complicated and specialized nature of the financial instruments it owns, and would not result in maximizing value for all stockholders. After much discussion, it was determined that while the sale of the structured settlement portfolio was a possibility. However, there were substantial issues with such a sale that would prevent the Company from maximizing its return on its structured portfolio assets.Structured settlements are a complicated asset type, and the sale of the individual claims were not Court approved.Accordingly, there is a very limited market for this asset type as a sale would be subject to various risks such as (a) the subordinated position of the interest in the assets (the payment to the Company is subordinate to the payments to the holders of thedebt secured by the assetsas well as the payment obligationon the note held by the original seller of the assets to the Company), and (b) the requirement that any purchaser absorb phantom federal income tax resulting from the amortization of the underlying assets.Consequently, any purchaser would require a substantial discount from the Company’s carrying value.The Board of Directors concluded that in order to maximize the value of the structured settlement portfolio, it is necessary to allow the portfolio to mature through its term. 5 The Board of Directors also discussed the possible sale of the mortgage portfolio.Because the Company cannot transfer its general partnership interest without the consent of the majority of the limited partners, and the Company does not believe that such consent could be obtained, any purchaser of the mortgages would be at a substantial disadvantage from the position currently held by the Company.Because the Company acts both as the general partner of the partnership and the holder of the mortgage , it is able to negotiate with the limited partners in an attempt to sell properties prior to the maturity of the leases.Any purchaser of the mortgages would be buying long term fixed-rate assets with no assurance of early repayment and with underlying leases which have short remaining terms.These facts would require, in many cases for, the prospective purchaser to begin foreclosure actions against the partnerships which would be a potentially costly and time consuming process.As a result of these limitations, any purchaser of the portfolio would require a very substantial discount from the current values carried by the Company.Once again, the assets create their greatest value by being held through to maturity. The last possibility considered by the Board of Directors was the raising of capital through the sale of Company’s Common Stock.However, there is a very limited, if any, market for the Company’s Common Stock.At the current price level of the stock and with the complexity of the Company’s assets, the Board determined that selling stock is not a viable alternative for the Company. On October 15, 2010, the Board of Directors met with James Fox of ESBA to discuss the valuation of the Company and the range of the fair prices of its Common Stock in the Reverse Stock Split.The price estimates derived by ESBA ranged from less than a penny per share ($0.0078) to $0.12790 per share depending upon various valuation methods.Mr. Fox described the results of the various analyses and valuation methods (described more fully below and under “Opinion of Financial Advisor”). The Board of Directors reviewed a chart of historical trading prices for the Company’s Common Stock and noted that the most recent prices for the Company’s Common Stock was about $0.11 per share.The Board of Directors also discussed the findings presented by ESBA as described under “Opinion of Financial Advisor” below.They also considered the very low probability thaton a present value basis thatfunds or assets in excess of $0.14 would be available for distribution to holders of Common Stock in the event of a liquidation of the Company, after payment of the Company’s creditors.The Board of Directors concluded that a price that reflected both the Company’s quoted market price and the range of values of the various valuation methods used by ESBA would be fair and in the best interests of the Company’s stockholders.However, the Board decided that the $0.11 market price per share did not fully reflect a fair price to the Company’s stockholders.Accordingly, the Board of Directors decided to offer a price greater than the quoted market price of the Company’s Common Stock, based on the Board of Directors’ belief that the market price for the Common Stock did not reflect the intrinsic value of the Company’s shares. The Board of Directors discussed their conclusions, including their review of the Company’s recent historical trading prices, and the findings of ESBA.On the basis of the ESBA report and discussions among the members of the Board of Directors, the Board concluded that a price equal to $0.14 per share , which was about 27% more than the most recent bid price for the Company’s Common Stock , was a fair price at which to effectuate the Reverse Stock Split.At the conclusion of the meeting, the Board of Directors found reasonable and expressly adopted ESBA’s opinion and their related financial analyses. The full text of the Valuation and Analysis Report in support of ESBA’s fairness opinion is annexed to our Schedule 13E-3 and available by written request to our Secretary or on the SEC’s website. Summarized below are the conclusions of the Board of Directors, based upon the opinion and financial analysis of ESBA: · The Reverse Stock Split would be in the best interests of the Company as a whole · The Reverse Stock Split with a cash out valuation of $0.14 per pre-split share (free of any sales commission) would be substantively and procedurally fair to all of the Company’s unaffiliated stockholders, including unaffiliated stockholders who receive a cash payment for their fractional shares after the Reverse Stock Split as well as those unaffiliated stockholders who would remain stockholders after the split · The amount of cash consideration to be paid to the unaffiliated stockholders who would be cashed out after the Reverse Stock Split, based upon the recommendation in theESBA report of its valuation of the Company, was fair to those stockholders since it was higher than the amount which those stockholders would be likely to obtain by (i) a sale in trading markets, if any such sale could even be effected as a result of the illiquid market for the shares, (ii) a sale of the Company or its assets in a business combination transaction, or (iii) a liquidation of the Company.The Board of Directors noted in its conclusion that, based on the analyses by ESBA, the Company’s Common Stock has little public value 6 The Board of Directors recommended that the Company implement a 1-for-7,500 Reverse Stock Split and repurchase for cash all fractional shares left outstanding after the Reverse Stock Split at a price of $0.14 per share. Based on the aforementioned reasons, including the fairness to unaffiliated stockholders, Mr. Casnoff, as President and Chief Executive Officer of the Company , a Director and as an individual , agrees with and supports the decision to implement the Reverse Stock Split. The Board of Directors unanimously agreed that the increasing costs of operating as a reporting company warranted deregistering our shares of Common Stock under the Exchange Act and that the most viable method to achieve that deregistration was a Reverse Stock Split.The Board of Directors also agreed that the historically limited trading activity of the Company’s Common Stock supported the conclusion that it was in the Company’s best interest to effectuate a Reverse Stock Split and deregistration. In addition, after considering the conclusions of ESBA, our Board of Directors unanimously and independently determined that the terms of the Reverse Stock Split were substantively and procedurally fair to all of our unaffiliated stockholders, including but not limited to those who would be cashed out after the Reverse StockSplit, because the amount to be paid to them was almost certainly greater than the amount that they could have reasonably expected to receive from a public or private sale of their stock in the foreseeable future.Accordingly, at a meeting held on October 15, 2010, our Board of Directors approved the final terms of the Reverse Stock Split and called for a stockholder vote on the Reverse Stock Split at the Company’s Special Annual Meeting, which the Board of Directors elected to hold on January 28, 2011. The Company’s officers, including Mr. Casnoff, Mr. Swain and Mr. Carames, also agree with and support the decision to implement the Reverse Stock Split and going private transaction.Mr. Casnoff, Mr. Swain and Mr. Carames based their decision on the Board’s recommendation, the ESBA analysis and fairness opinion and their own belief, based on the facts contained in this Proxy Statement, that the transaction is substantively and procedurally fair to unaffiliated stockholders, including those who are being cashed-out and those who are not.Mr. Casnoff, Mr. Swain and Mr. Carames recommend that the Stockholders vote in favor of the Reverse Stock Spit. Effects on Stockholders With Less Than 7,500 Shares of Common Stock If the Reverse Stock Split is implemented, stockholders holding less than 7,500 shares of our Common Stock immediately before the Reverse Stock Split, sometimes referred to as Cashed Out Stockholders, will: · Not receive any fractional shares of Common Stock as a result of the Reverse Stock Split · Receive cash equal to $0.14 per share of our Common Stock for each share that they held immediately before the Reverse Stock Split in accordance with the procedures described in this Proxy Statement · Not be required to pay any service charges or brokerage commissions in connection with the Reverse Stock Split · Not receive any interest on the cash payments made as a result of the Reverse Stock Split · Have no further ownership interest in our Company, and no further voting rights Cash payments to Cashed Out Stockholders as a result of the Reverse Stock Split will be subject to income taxation.For a discussion of the federal income tax consequences of the Reverse Stock Split, please see the section of this Proxy Statement entitled “Federal Income Tax Consequences.” If you do not currently hold at least 7,500 shares of Common Stock in a single account and you want to continue to hold shares of our Common Stock after the Reverse Stock Split, you may be able to accomplish this goal by taking either of the following actions: · Purchasing a sufficient number of additional shares of our Common Stock in the open market or privately and (i) having them registered in your name and consolidated with your current record account, if you are a record holder, or (ii) having them entered in your account with a nominee (such as your broker or bank) in which you hold your current shares so that you hold at least 7,500 shares of our Common Stock in your account.If you hold your current shares in an account with a nominee, prior to the Effective Date you must instruct your nominee to transfer your shares into your name as record holder · If you hold an aggregate of 7,500 or more shares in two or more accounts, consolidating your accounts so that you hold at least 7,500 shares of our Common Stock in one account, immediately before the Effective Date 7 There is no assurance that there will be shares available for purchase to enable you to continue being a stockholder of the Company, or that your nominee or the Company’s transfer agent will comply with instructions to transfer or establish record ownership within any time frame specified in such instructions.You will have to act far enough in advance so that the purchase or transfer of any shares of our Common Stock or the consolidation of your accounts containing shares of our Common Stock or both is completed by the close of business prior to the Effective Date.You are urged to contact your nominee in advance of the Special Annual Meeting and to ask them how the Reverse Stock Split will affect your shares. Effects on Stockholders With 7,500 or More Shares of Common Stock If the Reverse Stock Split is consummated, stockholders holding 7,500 or more shares of our Common Stock immediately before the Reverse Stock Split, otherwise referred to as Continuing Stockholders, will: · Continue to be our stockholders and will be the only persons entitled to vote as stockholders after the consummation of the Reverse Stock Split · Receive $0.14 per share of Common Stock for shares of Common Stock in excess of 7,500 shares that would otherwise equal a fractional share. No fractional shares will be issued in the Reverse Stock Split · Likely experience a reduction in liquidity (which may be significant) with respect to their shares of our Common Stock because, if our Common Stock continues to be quoted (which is highly unlikely), it will only be quoted in the Pink Sheets, which is a less widely followed quotation service than the OTCBB.Even if our Common Stock is quoted in the Pink Sheets after the Reverse Stock Split, of which there can be no assurance, there may be no trading market at all in our Common Stock.In order for our Common Stock to continue to be quoted in the Pink Sheets after the split, a number of brokerage firms must elect to act as a market maker for our Common Stock and sponsor our shares.However, because we will not file reports with the SEC, there can be no assurance that any brokerage firm will be willing to act as a market maker for our shares of Common Stock If you currently own more than 7,500 share and you want to be cashed out and no longer want to be a stockholder of the Company, you may get cashed out by reducing your ownership of shares to less than 7,500 shares held in each of your accounts prior to the Effective Date for the Reverse Stock Split. Effect on Affiliates If the Reverse Stock Split is approved and effected, affiliates holding 7,500 or more shares of our Common Stock immediately before the Reverse Stock Split will: · Continue to be our stockholders and will be entitled to vote as stockholders after the consummation of the Reverse Stock Split · Receive $0.14 per share of Common Stock for shares of Common Stock in excess of 7,500 shares that would otherwise equal a fractional share. No fractional shares will be issued in the Reverse Stock Split · Likely experience a reduction in liquidity (which may be significant) with respect to their shares of our Common Stock because, if our Common Stock continues to be quoted (which is highly unlikely), it will only be quoted in the Pink Sheets, which is a less widely followed quotation service than the OTCBB.Even if our Common Stock is quoted in the Pink Sheets after the Reverse Stock Split, of which there can be no assurance, there may be no trading market at all in our Common Stock.In order for our Common Stock to continue to be quoted in the Pink Sheets after the split, a number of brokerage firms must elect to act as a market maker for our Common Stock and sponsor our shares.However, because we will not file reports with the SEC, there can be no assurance that any brokerage firm will be willing to act as a market maker for our shares of Common Stock 8 The Reverse Stock Split is not expected to have an effect on the Company’s affiliates except as described above and the affiliates stake in the company will not materially change.The Reverse Stock Split is not expected to have an effect on the affiliates because there are large numbers of stockholders who hold a small number of shares of Common Stock. The reduction in the number of stockholders to less than 300 only corresponds to 10% decrease in the number of outstanding shares of Common Stock. The following table illustrates the effect on Mr. Casnoff’s and the Schedule 13E-3 Group’s interest in the net book value and net earnings as a result of the split. As of and for the period ending September 30, 2010 Basic Basic Pre Split Post Split Net Book Value Net Book Value Dollar Amount Percentage Net Earnings Net Earnings Dollar Amount Percentage Shares Shares Pre Split Post Split Change Change Pre Split Post Split Change Change Mr. Casnoff 235,000 31 $ 140,910 $ 149,896 $ 8,986 6% $ 6,887 $ 7,482 $ 595 9% Mr. Chazanoff 2,857,606 381 $ 1,713,465 $ 1,842,271 $ 128,806 8% $ 83,742 $ 91,956 $ 8,214 10% Mr. Cohen 4,691,397 625 $ 2,813,035 $ 3,022,098 $ 209,063 7% $ 137,482 $ 150,846 $ 13,364 10% Mr. Gray 322,923 43 $ 193,630 $ 207,920 $ 14,290 7% $ 9,463 $ 10,378 $ 915 10% Group 7,871,926 1,049 $ 4,720,130 $ 5,072,289 $ 352,159 7% $ 230,687 $ 253,180 $ 22,493 10% Effects on the Company If consummated, the Reverse Stock Split will affect the registration of our Common Stock under the Exchange Act, as we intend to apply for termination of such registration as soon as practicable after the consummation of the Reverse Stock Split. We do not believe that the Reverse Stock Split limits our ability to utilize net operating loss carryforwards from prior fiscal years (which are, in the aggregate, approximately $3.65 million).If, however, certain limitations under Section 382 of the Code are determined to apply, then the Company’s net operating loss carryforwards that could be applied to offset its taxable income (if any) in any future year would be limited. We have no current plans to issue additional shares of our Common Stock after the Reverse Stock Split, but we reserve the right to do so at any time and from time to time at such prices, and on such terms as our Board of Directors determines to be in the Company’s best interest.Continuing Stockholders will not have any preemptive or other preferential rights to purchase any shares of the Company’s Common Stock that we may issue in the future, unless such rights are specifically hereafter granted. After the Reverse Stock Split has been consummated, we may, from time to time, repurchase shares of our Common Stock pursuant to a share repurchase program, in privately negotiated sales or in other transactions.The timing of any such repurchase will depend on a number of factors, including our financial condition, operating results and available capital at the time.In addition, we may at our option at various times in the future repurchase shares of Common Stock in order to insure that the number of our holders of record is less than 300.We cannot predict the likelihood, timing or prices of such purchase and they may well occur without regard to our financial condition or available cash at the time. The Company has decided not to adjust the par value of its Common Stock in connection with the Reverse Stock Split.The Company will make adjustments in the Stockholder’s Equity line items on the balance sheet to reflect the change in Stockholder Equity. The table below represents the pro forma presentation of stockholders’ equity assuming the Reverse Stock Split is executed.The following assumptions were made in preparing the table:(1) all Preferred Stock has been eliminated; (2) Common Stock authorized has been adjusted to reflect the 1 -for-7,500 Reverse Stock Split, which resulted in reducing the authorized Common Shares from 90,000,000 to 12,000 shares; (3) the par value of the Common Shares has been reduced to reflect the 1-for-7,500 Reverse Stock Split, and the adjustment of the remaining shares to $0.01 par value; (4) the cancellation of 4,000,000 pre-split shares relating to the purchase of fractional shares; (5) additional paid-in-capital has been adjusted to include $448,000 of par value as a result of the Reverse Stock Split and the adjustment of the remaining shares to $0.01 par value ; and (6) additional paid-in-capital has been adjusted to reflect the purchase of fractional shares estimated at $560,000. Pro Forma Stockholders’ Equity (dollars in thousands, except per share data) Stockholders ’ Equity Common stock, $0.01 par value, authorized 12,000 shares, 5,436 issued and outstanding 54 Additional paid-in-capital Deficit ) Accumulated other comprehensive loss ) TOTAL STOCKHOLDERS EQUITY 9 Advantages of the Reverse Stock Split Cost Savings The costs of being a public reporting company have increased as a result of the internal control assessment and audit requirements of Section 404 and other requirements imparted by Sarbanes-Oxley, and the costs of our remaining a public reporting company are expected to increase substantially in the near future.Legislation such as Sarbanes-Oxley will continue to have the effect of increasing the compliance burdens and potential liabilities of being a public reporting company.It will increase audit fees and other costs of compliance, such as outside securities legal counsel fees, as well as outside director fees and large insurance premiums to cover potential liability faced by our officers and directors.We also incur substantial indirect costs as a result of, among other things, our management's time expended to prepare and review our public filings. Our Board of Directors believes that by deregistering our shares of Common Stock and suspending our periodic reporting obligations we will realize annual cost savings of approximately $300,000.These estimated annual cost savings reflect, among other things:(i) a reduction in audit, legal and other fees required for publicly held companies, (ii) the elimination of various internal costs associated with filing periodic reports with the SEC, and (iii) the reduction or elimination of various clerical and other expenses associated with being a public company. The cost savings figures set forth above are only estimates.The actual savings we realize from the transaction may be higher or lower than such estimates, but the savings will continue annually.Estimates of the annual savings to be realized are based upon (i) the actual costs to us of the services and disbursements in each of the categories listed above that are reflected in our financial records and (ii) the allocation to each category of management’s estimates of the portion of the expenses and disbursements in such category believed to be solely or primarily attributable to our public reporting company status.In some instances, management's cost saving expectations were based on information provided or upon verifiable assumptions. Opportunity for Cashed Out Stockholders to Sell Their Holdings at or Above the Current Market Trading Price, Without Brokerage Fees or Commissions In connection with the Reverse Stock Split, our Board of Directors determined that a fair price for this transaction to Cashed Out Stockholders is $0.14 per pre-split share, the fair value as set forth in the section “Effects On Stockholders With Fewer Than 7,500 Shares of Common Stock” of this Proxy Statement, because it provides them an opportunity to liquidate their holdings at a fair price without brokerage commissions in an illiquid market, and based upon ESBA’s report of the valuation of the Company. Disadvantages of the Reverse Stock Split Holders of less than 7,500 shares of record will require stockholders to give up their shares and accept cash consideration.The Reverse Stock Split of 1-for-7,500 will force Stockholders who own less than 7,500 shares of record to be cashed out at a price of $0.14 per pre-split share which was fixed by the Board of Directors upon advice received from ESBA, an independent financial advisor.Other than acquiring more shares of stock before the Effective Date, Stockholders may only vote against the proposed Reverse Stock Split, but if the Reverse Stock Split proposal is approved and implemented, the stockholders will be required to sell at a price of $0.14 per pre-split share. 10 Substantial or Complete Reduction of Public Sale Opportunities for our Stockholders Following the transaction, we anticipate that the market for shares of our Common Stock will be even less active and may be eliminated altogether.Our stockholders may no longer have the option of selling their Common Stock in a public market.While shares may be quoted in the Pink Sheets, any such market for our Common Stock may be highly illiquid after the suspension of our periodic reporting obligations.However, the Company will make available on its website its annual audited financial statements. Loss of Certain Publicly Available Information Upon terminating the registration of our Common Stock under the Exchange Act, our duty to file periodic reports with the SEC will be suspended.The information regarding our operations and financial results that is currently available to the general public and our investors will not be available after we have terminated our registration.Upon the suspension of our duty to file reports with the SEC, investors seeking information about us may have to contact us directly to request such information.We cannot assure you that we will provide the requested information to an investor.While our Board of Directors acknowledges the circumstances in which such termination of publicly available information may be disadvantageous to some of our stockholders, our Board of Directors believes that the overall benefit to the Company of no longer being a public reporting company substantially outweighs the disadvantages. If the Company is no longer subject to certain liability provisions of the Exchange Act, including those associated with officer certifications required by Sarbanes-Oxley, stockholders will find that the information provided to them is more limited and that their recourse for alleged false or misleading statements is also more limited. Possible Significant Decline in the Value of our Shares Our Common Stock will have limited, if any, liquidity following the consummation of the Reverse Stock Split.The decreased liquidity coupled with an absence of publicly available information, may further decreasethe value of the shares owned by continuing stockholders. Inability to Participate in any Future Increases in Value of our Common Stock Cashed Out Stockholders will have no further financial interest in the Company, and therefore will not have the opportunity to participate in any potential appreciation in the value of our shares, including without limitation, an increase in profitability of the Company.Our Board of Directors believes that the Reverse Stock Split is nonetheless fair to our unaffiliated stockholders, because those stockholders are being cashed out at a fair price for their shares. Opinion of Financial Advisor The Board of Directors retained ESBA to act as the financial advisor and requested that it evaluate the fairness, from a financial point of view, of the Reverse Stock Split to our unaffiliated stockholders.ESBA was selected from a group of such firms that were vetted for purposes of this transaction.Among other things, the Company considered the reputation, competence, availability and affordability of each firm considered.Mr. Casnoff approved and supported the decision to hire ESBA. On October 15, 2010 ESBA presented its fairness opinion, dated as of October 15, 2010 to Board of Directors.ESBA consented to the inclusion of the fairness opinion in this Proxy Statement, a copy of which is attached hereto as Exhibit C.A copy of the Valuation and Analysis Report in Support of the Fairness Opinion is annexed as an exhibit to the Company’s Schedule 13E-3 and is available to stockholders by written request to the Company’s Secretary or on the SEC’s website . 11 ESBA is a firm with approximately 20 professionals and has significant experience in providing valuation services.Personnel in the firm’s Business Valuation Group have collectively over 120 years of valuation and other investment related experience.Such experience is broadly based both in terms of industries and kinds of transactions and other client-oriented circumstances.In addition to financial services, ESBA’s industry experience has included real estate, retail, manufacturing, distribution and technology enterprises.ESBA’s clients have included public and private companies, boards of directors, lending institutions, and investors of all types.ESBA’s valuation assignments have included fairness opinions, solvency opinions, and custom valuations for various purposes, including company sales and stockholder redemptions or buybacks. Under the terms of our agreement with ESBA, ESBA has been paid a fee of $115,000 and reimbursed its reasonable out-of-pocket and incidental expenses.ESBA’s fee was approved by the Board of Directors.ESBA has issued to the Board of Directors an opinion dated October 14, 2010 as to the fairness, from a financial point of view, of the cash consideration to be paid to unaffiliated stockholders in exchange for their fractional shares. In valuing the Company, ESBA used two traditional approaches:“Intrinsic” and “Market” based approaches.The Intrinsic approach involved the discounting of projected cash flows.The Market approach involved two separate valuation techniques, as follows: · “Comparable Company Analysis” – The derivation of financial ratios from comparable public companies and the application of these financial ratios to the corresponding financial data of DVL · “Premiums Paid Analysis” – In conducting this analysis, ESBA examined relevant precedent transactions involving the buyout of minority shares (typically in “going private” transactions) and compared the prices being paid to minority shareholders in those deals with the closing price of their shares prior to the announcement of the transaction.These premiums were then applied to the stock price of DVL In conducting their analyses, ESBA analyzed (i) the financial terms and conditions of the proposed Reverse Stock Split, analyzed the Company’s publicly available financial information, (ii) economic and industry data relating to the Company’s current and future projections, (iii) historical market prices and trading volume, and (iv) internal financial information and other data relating to the business and financial prospects of the Company, including the financial projections for fiscal years 2010 through 2015.They also conducted interviews with senior management of the Company. Under all the valuation analyses, except the quoted market price, ESBA concluded that the Company’s Common Stock is worth in the range of from a low of $0.00778 to a high of $0.12790 per share.The following table entitled “Valuation Summary” provides the data directly underlying the calculation of this estimated value range: 12 Valuation Summary (US Dollars in Thousands) Enterprise Value Summary Average Implied Enterprise Value Valuation Approach Low High Middle Premiums Paid $ 41,523 $ 41,625 $ 41,574 Comparable Company 31,460 41,947 36,704 “DCF” 30,478 41,300 35,889 Composite $ 36,246 $ 41,624 $ 38,935 Equity Value Summary Low High Middle Implied Enterprise Value $ 36,246 $ 41,624 $ 38,935 Less: Total Debt 37,078 37,078 37,078 Plus: Cash and Deposits 1,180 1,180 1,180 Implied Equity Value 348 5,726 3,037 Shares Outstanding 44,770 44,770 44,770 Implied Value Per Share $ 0.00778 $ 0.12790 $ 0.06784 Note: the “Composite Enterprise Value” is the average of the “Average Implied Enterprise Values” with a weighting of 2 X for Premiums Paid” The following sections provide additional data representing the derivation of the estimated range of values of the “Average Implied Enterprise Value” for each of the Valuation Approaches included in the Valuation Summary: · Premiums Paid Approach —In applying this approach, ESBA evaluated 242 “going private” transactions occurring in the prior twelve months across all of the primary market sectors, including the Financial Sector.This analysis focused on the premiums paid in each transaction versus the stock prices one week and one month prior to the announcement of the respective transactions.Based on its review of the range of premiums paid for 32 companies in the Financial Sector—in the context of other market sectors—ESBA assigned a range of premiums from 11% to 13%.ESBA then applied these premiums to the recent stock price of the Company in order to calculate the range of “Derived Enterprise Values” that links to the Valuation Summary for the Premiums Paid Approach.This calculation is presented in the following schedule: Premiums Paid Analysis Summary Average Implied Enterprise Value Valuation Approach Low High Middle Percent Premium 11 13 12 20 Day Average Closing Price ($) 0.1132 0.1132 0.1132 Valuation Stock price (Implied Value Per Shares$) 0.1257 0.1279 0.1268 Shares Outstanding (Thousands) 44,770 44,770 44,770 Implied Equity Value ($) 5,625.44 5,726.80 5,676.12 Plus: Total Debt ($) 37,078.00 37,078.00 37,078.00 Less: Cash and Deposits ($) 1,180.00 1,180.00 1,180.00 Derived Enterprise Value $ 41,523.44 $ 41,624.80 $ 41,574.12 13 · Comparable Company Approach —ESBA derived a range of multiples (representing the ratio of Enterprise Value to EBITDA) for eight publicly-traded companies.These multiples were then applied to the 2010 EBITDA of the Company to produce the following range of Derived Enterprise Values that links to the Valuation Summary for the Comparable Company Approach: Comparable Company Analysis Summary (US dollars in thousands) DVL Financial Public Companies’ Adj. Multiple Range Implied DVL Enterprise Value Statistics Low High Mean Low High Mean Period 2010 EBITDA $ 5,826.00 5.4 7.2 6.3 $ 31,460.40 $ 41,947.20 $ 36,703.80 Note: The high and low “Public Companies’ Adj. Multiple Range” represent /- 15% versus the mean. · Discounted Cash Flow (DCF) Approach —ESBA also prepared a discounted cash flow analysis to produce the following range of Derived Enterprise Values that links to the Valuation Summary for the DCF Approach: Projected 2010 2011 2012 2013 2014 2014 EBITDA $ 5,826 $ 5,652 $ 5,372 $ 5,146 $ 4,782 $ 4,107 Less: Depreciation and amortization (106 ) (106 ) (106 ) (106 ) (106 ) (106 ) EBIT 5,720 5,546 5266 5,040 4,676 4,001 Less: Income taxes (154 ) (100 ) (120 ) (140 ) (160 ) (180 ) Unlevered after-tax income 5,566 5,446 5,146 4,900 4,516 3,821 Plus: Depreciation and amortization 106 106 106 106 106 106 Adjusted EBITDA $ 5,672 $ 5,552 $ 5,252 $ 5,006 $ 4,622 $ 3,927 EBITDA exit multiples (2015) for terminal value 5.5 times 7 times 8.5 times Discount rate 9% 12% 9% 12% 9% 12% Discounted Adjusted EBITDA (2010-2015) $ 20,483 $ 19,033 $ 20,483 $ 19,033 $ 20,483 $ 19,033 Discounted terminal value (2015) 13,470 11,445 17,144 14,566 20,817 17,688 Enterprise Value 33,953 30,478 37,626 33,599 41,300 36,720 The projections of net income and EBITDA for 2010 through 2015 underlying this DCF calculation are presented in the following schedules: 14 DVL, Inc. Income Statement (in thousands) Total 2009 2010 2010 2011 2012 2013 2014 2015 Dec Jun Dec TTM-Jun FY A/Est Income from Affiliates Interest on mortgage loans $ 1,112 $ 970 $ 995 $ 2,082 $ 1,965 $ 2,000 $ 2,000 $ 2,000 $ 2,000 $ 2,000 Partnership management fees 116 123 91 239 214 225 234 243 253 263 Management fees 25 243 243 268 486 500 500 500 500 500 Transactions and other fees from partnerships 2 1 0 3 1 - Distributions from partnerships 36 109 42 145 151 150 150 150 150 150 Income from Others Interest income - residual interests 3,210 3,165 2,998 6,375 6,163 5,590 5,335 5,135 4,797 4,149 Net rental income (including depreciation and amortization of $ 53 for 2010 and $46 for 2009) 251 153 153 404 306 350 350 350 350 350 Other income and interest 57 20 20 77 40 40 40 40 40 40 Total 4,809 4,784 4,542 9,593 9,326 8,855 8,609 8,418 8,090 7,452 15 Operating Expenses General and administrative 851 921 921 1,772 1,842 1,800 1,800 1,800 1,800 1,800 Asset servicing fee - NPO Management LLC 391 395 398 786 793 809 825 842 858 876 Legal and professional fees 421 405 459 826 864 600 618 637 656 675 Provision for loan losses 660 27 0 687 27 - Limited partner settlement expenses 0 40 40 40 80 100 100 100 100 100 Interest Expense Underlying mortgages 109 96 85 205 181 150 100 50 - - Notes payable - residual interests 1,286 1,035 869 2,321 1,904 1,356 982 623 384 318 Affiliates 80 69 70 149 139 140 140 140 140 140 Others 431 411 471 842 882 880 880 880 880 880 Total Expenses 4,229 3,399 3,313 7,628 6,712 5,835 5,445 5,071 4,818 4,789 Income from continuing operations before income tax benefit (expense) 580 1,385 1,229 1,965 2,614 3,020 3,164 3,347 3,272 2,663 Income tax benefit (expense) (48 ) (54 ) (100 ) (102 ) (154 ) (100 ) (120 ) (140 ) (160 ) (180 ) Income from continuing operations 532 1,331 1,129 1,863 2,460 2,920 3,044 3,207 3,112 2,483 Loss from discontinued operations - net of tax of $-0- in both periods (134 ) (295 ) 0 (429 ) (259 ) 0 0 0 0 0 . Net Income $ 398 $ 1,036 $ 1,129 $ 1,434 $ 2,165 $ 2,920 $ 3,044 $ 3,207 $ 3,112 $ 2,483 Detail of EBITDA Projected (1) 2010 2011 2012 2013 2014 2015 Net Income $ 2,165 $ 2,920 $ 3,044 $ 3,207 $ 3,112 $ 2,483 Add back: Interest expense 3,106 2,526 2,102 1,693 1,404 1,338 Add back: Taxes 154 100 120 140 160 180 Add back : Depreciation and amortization 106 106 106 106 106 106 Add back : Discontinued operations 295 - EBITDA $ 5,826 $ 5,652 $ 5,372 $ 5,146 $ 4,782 $ 4,107 On September 30, 2010, the bid price was $0.11 per share and the ask price was $0.12 per share.As the market for the Company’s common stock is limited, and given the results of the other analyses above, ESBA concluded that the bid price of $0.14 per share is fair consideration, from a financial point of view, to unaffiliated stockholders for their pre-split shares. THE FULL TEXT OF THE FINANCIAL ADVISOR’S WRITTEN OPINION IS ATTACHED AS EXHIBIT C AND SHOULD BE READ CAREFULLY IN ITS ENTIRETY.THE FINANCIAL ADVISOR’S OPINION IS DIRECTED TO THE BOARD OF DIRECTORS AND RELATES ONLY TO THE FAIRNESS OF THE REVERSE STOCK SPLIT FROM A FINANCIAL POINT OF VIEW, DOES NOT ADDRESS ANY OTHER ASPECT OF THE REVERSE STOCK SPLIT AND DOES NOT CONSTITUTE A RECOMMENDATION TO ANY STOCKHOLDER WITH RESPECT TO THE REVERSE STOCK SPLIT OR ANY OTHER MATTER BEING VOTED UPON BY OUR STOCKHOLDERS. 16 Fairness of the Reverse Stock Split The Board of Directors has fully reviewed and considered the terms, purpose, alternatives and effects of the Reverse Stock Split, and has determined that the transaction is in our best interests and is substantively and procedurally fair to the unaffiliated stockholders.Most directly, the price at which our stockholders will receive for their fractional shares being cashed out is at a premium at which our Common Stock is now trading.Mr. Casnoff, as President, Chief Executive Officer and a Director of the Company, and as an individual, adopted the conclusions of the Board and believes that the transaction is substantively and procedurally fair to unaffiliated security holders. The Schedule 13E-3 Group and the Company’s officers, including Mr. Casnoff, Mr. Swain and Mr. Carames, also considered the purposes, alternatives and fairness of the Reverse Stock Split in determining how to vote their shares.The Schedule 13E-3 Group and the Company’s officers, including Mr. Casnoff, Mr. Swain and Mr. Carames, also believe that the transaction is substantively and procedurally fair to unaffiliated stockholders. Mr. Casnoff intends to vote his shares in favor of the Reverse Stock Split and recommends that the other stockholders do the same. The Schedule 13E-3 Group informed the Company that they intend to vote their shares in favor of the Reverse Stock Split but make no recommendation as to how other stockholders should vote as they believe each stockholder's situation is unique. The Reverse Stock Split does not require the approval of a majority of our unaffiliated stockholders.Despite the foregoing, the Board of Directors believes that the Reverse Stock split is substantively and procedurally fair to each differently-impacted group of stockholders – those unaffiliated stockholders who will be cashed-out and those affiliated and unaffiliated stockholders who will be Continuing Stockholders.The Board of Directors bases their opinion on (i) the requirement that the proposal receive a majority vote, (ii) the fair price for the shares being cashed out, and (iii) the possibility, although not the assurance, that the unaffiliated stockholders may be able to change their status from Cashed Out Stockholder to Continuing Stockholder (or vice versa) as they see fit.Further, Continuing Stockholders have the advantage of continuing as stockholders in a Company that will not be subject to the costs associated with being a public company.These savings should decrease our ongoing expenses. In evaluating the fairness of the Reverse Stock Split with respect to the unaffiliated stockholders in particular, our Board of Directors also noted that the transaction would not differentiate among stockholders on the basis of affiliate status.The sole determining factor in whether a stockholder will become a Cashed Out Stockholder or a Continuing Stockholder as a result of the Reverse Stock Split is the number of shares held by such stockholder immediately before the Effective Date as no fractional shares will be issued. Our Board of Directors considered the advantages and disadvantages of the Reverse Stock Split discussed in the sections “Advantages of the Proposal” and “Disadvantages of the Proposal” in reaching its conclusion as to the substantive and procedural fairness of the Reverse Stock Split to our unaffiliated stockholders.The Board of Directors did not assign specific weight to each advantage and disadvantage in a formulaic fashion.However, the Board of Directors noted in their analysis that the Company historically had extremely limited trading activity and coupled with the relatively large costs associated with remaining a public company supported the conclusion that the Company needed to effectuate a Reverse Stock Split. We have not made any special provision in connection with the Reverse Stock Split to grant stockholders access to our corporate files or to obtain counsel or appraisal services at our expense.The Board of Directors determined that these steps were not necessary to ensure the fairness of the Reverse Stock Split.In particular, the Board of Directors determined that such steps would be costly, time consuming and would not provide any meaningful additional benefits.Additionally, the Board of Directors believes that this Proxy Statement, together with our other filings with the SEC, provide adequate information for our stockholders to make an informed decision with respect to the Reverse Stock Split. 17 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS, DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth certain information regarding the beneficial ownership of the Company’s Common Stock as of December 22, 2010 , by (a) each person known by the Company to own beneficially more than 5% of such stock, (b) each Director and nominee for Director of the Company and (c) all Directors and executive officers of the Company as a group.Unless otherwise indicated, the shares listed in the table are owned directly by the individual and the individual has sole voting and investment power with respect to such shares.All Directors of the Company have indicated to the Company that they will vote all their issued shares of Common Stock (aggregating 310,000 shares, or less than 1% of the outstanding shares of Common Stock) in favor of each of the proposals set forth herein. Name of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class(1) Jay Chazanoff, Lawrence J. Cohen and Peter Gray (as a group) ( 2) 12,243,850 27.2% J.G. Wentworth, S.S.C. Limited Partnership(3) 6.7% Alan E. Casnoff Less than 1% Ira Akselrad - 0 - - 0 - Gary Flicker Less than 1% All current Directors and executive officers as a group (5 persons) 1% Based on 44,770,345 shares outstanding. Each named person and all executive officers, Directors and nominees for Director, as a group, are deemed to be the beneficial owners of securities that may be acquired within 60 days through the exercise of options, warrants or exchange or conversion rights.Accordingly, the number of shares and percentage set forth opposite each stockholder’s name in the above table under the columns captioned “Amount and Nature of Beneficial Ownership” include shares of Common Stock issuable upon exercise of presently exercisable warrants, convertible debentures and stock options.The shares of Common Stock so issuable upon such exercise, exchange or conversion by any such stockholder are not included in calculating the number of shares or percentage of Common Stock beneficially owned by any other stockholder. According to a Schedule 13D filed with the SEC, Messrs. Cohen, Chazanoff and Gray are part of a group that holds in the aggregate 12,243,850 shares of common stock representing 27.2% of the outstanding common stock shares.The business address for each of Messrs. Cohen , Chazanoff and Gray is 70 East 55th Street, New York, New York 10022.Messrs. Cohen and Chazanoff are currently affiliated with Pembroke Companies, Inc. which is a managing member of NPO Management LLC, the entity which is engaged by us to provide us with management services. Represents shares issuable upon the exercise of warrants. Excludes 461 shares of the Company’s Common Stock held by Mr. Casnoff’s adult son, as to which shares Mr. Casnoff disclaims beneficial ownership.Includes 26,000 shares of the Company’s Common Stock owned by a corporation, partially owned and controlled by Mr. Casnoff. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires the Company’s Directors and executive officers and persons who own more than ten percent of a registered class of the Company’s equity securities (i.e., the Company’s Common Stock), to file with the Commission initial reports of ownership and reports of changes in ownership of Common Stock and other equity securities of the Company.Executive officers, Directors and greater than ten percent shareholders are required by Commission regulation to furnish the Company with copies of all Section 16(a) forms they file.To the Company’s knowledge, based solely on review of the copies of such reports furnished to the Company and written representations that no other reports were required during the two fiscal years ended December 31, 2009 and 2010 to date, all Section 16(a) filing requirements applicable to the Company’s executive officers, Directors and greater than ten percent beneficial owners were met. 18 PROPOSAL 1 – ELECTION OF DIRECTORS The Board of Directors, acting in accordance with the By-laws of the Company, has determined that the Board of Directors shall be comprised of three directors. Three Directors are to be elected at the Special Annual Meeting to serve until the next Annual Meeting of Stockholders of the Company, and until their successors shall be duly elected and shall qualify. As noted, unless otherwise indicated thereon, all proxies received will be voted in favor of the election, individually, of the nominees of the Board of Directors named below.Should any of the nominees not remain a candidate for election at the date of the Special Annual Meeting (which contingency is not now contemplated or foreseen by the Board of Directors), proxies solicited thereunder will be voted in favor of those nominees who do remain candidates and may be voted for substitute nominees selected by the Board of Directors.Directors shall be elected by a plurality of the votes cast at the Special Annual Meeting.Whether a nominee is currently serving as a Director of the Company is indicated below.The names of the nominees and certain information with regard to each nominee follows: Nominee Age Director Since Position with Company Alan E. Casnoff 66 President, CEO and Director Ira Akselrad 55 Director Gary Flicker 51 Director, Chairman of Audit Committee Nominees for Directors ALANE. CASNOFF (age 66) has served as President of the Company since November 1994, and was appointed as a director in November 2001.Mr. Casnoff served as Executive Vice President of the Company from October 1991 to November 1994.Mr. Casnoff has maintained his other business interests during this period and thus has devoted less than full time to the business affairs of DVL.From November 1990 to October 1991, Mr. Casnoff served as a consultant to the Company and from 1977 to October 1991, as secretary of the Company.Since May 1991, Mr. Casnoff has also served as a director of Kenbee Management, Inc. (“Kenbee”), an affiliate of the Company, and as President of Kenbee since November 1994.Since 1977, Mr. Casnoff has also been a partner of P&A Associates, a private real estate development firm headquartered in Philadelphia, Pennsylvania.Since 1969, Mr. Casnoff was associated with various Philadelphia, Pennsylvania law firms which have been legal counsel to the Company and Kenbee.Since November, 2004, he has been of counsel to Zarwin, Baum, DeVito, Kaplan, Schaer and Toddy, P.C. (“Zarwin”).Mr. Casnoff’s experience, qualifications, attributes and skills noted above led to the conclusion to elect him as a director of the Company. IRA AKSELRAD (age 55) was elected to the Board of Directors of the Company to serve as a director on November 2, 2006.Mr. Akselrad is currently Executive Vice President and General Counsel to the Johnson Company, Inc., the private investment company of the Robert Wood Johnson IV Family.Prior to joining the Johnson Company, he was an attorney with the New York law firm of Proskauer Rose, LLP for the past 21 years.For 16 of those years he was a member of the firm and represented a wide range of corporate and real estate clients.In addition to his client responsibilities, he chaired numerous firm committees and served as a member of the firm’s six member Executive Committee.Mr. Akselrad’s experience, qualifications, attributes and skills noted above led to the conclusion to elect him as a direct of the Company. GARY FLICKER (age 51) has served as a director of the Company since January 2004.Mr. Flicker was Chief Financial Officer and Executive Vice President of DVL from April 1997 to November 2001 and remained employed by the Company until May 2002.From June 2002 to present, Mr. Flicker has served as President and Chief Executive Officer of Flick Financial, an accounting and financial consulting firm headquartered in Atlanta, Georgia.From January 2007 through July 2008, Mr. Flicker was Chief Financial Officer, Executive Vice President, and Secretary of Xethanol Corp., a public company traded on the American Stock Exchange.Mr. Flicker is a Certified Public Accountant.Mr. Flicker’s experience, qualifications, attributes and skills noted above led to the conclusion to elect him as a director of the Company. Executive Officers HENRY SWAIN (age 56) has served as Executive Vice President since April 2006.Mr. Swain served as our Chief Financial Officer from April 2006 to November 2009.From November 2001 to April of 2006, Mr. Swain served as Vice President and Secretary of the Company.Mr. Swain is a Certified Public Accountant.Prior to joining the Company in 2001, Mr. Swain was associated with real estate owner/managers, financial services firms and the accounting firm of Deloitte & Touche,LLP. CHARLES D. CARAMES (age 50) joined the Company in October 1996 and currently serves as the Company’s Secretary and Vice President of Real Estate. 19 Since February 2000, the Board of Directors of the Company held approximately 40 meetings.Each Director of the Company attended at least 90% of these meetings.In 2009, the Board of Directors held four (4) meetings and in 2010, the Board of Directors held three (3) meetings, all of which were attended by all of the Board members.It is a Company policy that all Directors attend annual meetings.No Director or officer has been (a) convicted in a criminal proceeding during the past five years (excluding traffic violations or similar misdemeanors) or (b) is a party to any judicial or administrative proceedings during the past five years (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining him from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws. All of the Company’s officers and Directors are United States citizens. The Board of Directors has established an Audit Committee, which is comprised of Messrs. Akselrad and Flicker.The Audit Committee reviews the services provided by the Company’s independent auditors, consults with the independent auditors on audits and proposed audits of the Company and reviews certain filings with the Commission and the need for internal auditing procedures and the adequacy of internal controls.The Audit Committee held 4 quarterly meetings during each of 2009 and 2010, at which all members were present.The Board has not established any other committees at this time.The Board of Directors acts in the place of a formal Compensation Committee.The Board of Directors reviews the performance of its employees annually and sets their compensation level.Bonuses are awarded on a discretionary basis related to an employee’s performance. Executive Compensation The following table sets forth all compensation awarded to, earned by or paid to the following persons for services rendered to us in 2008, 2009 and 2010:(1) the person serving as our Chief Executive Officer during 2008, 2009 and 2010 through toSeptember30, 2010; (2) the other persons who were serving as an executive officer as of the end of 2009 and 2010 through to September 30, 2010, whose compensation exceeded $100,000 during 2008, 2009 and 2010. SUMMARY COMPENSATION TABLE Principal Position Year Salary Bonus Other Compensation Total(s) Alan E. Casnoff President and Chief Executive Officer - - - $16,500 $128,500(1), (2) 176,500(1), (2) Henry Swain Executive Vice President 94,000 - - Charles Carames Secretary 96,000 Included in other compensation is $10,000 and $40,000 of compensation for services rendered by Mr. Casnoff in the years 2009 and 2008, respectively, in connection with the development of the Kearny, New Jersey development project. Included in other compensation is $10,000, $12,000 and $12,000 of medical insurance for of Mr. Casnoff, Mr. Swain and Mr. Carames, respectively, for the nine months ended September 30, 2010.For the years ended December 31, 2009 and 2008 includes medical insurance of $13,000, $16,000 and $16,000 for Mr. Casnoff, Mr. Swain and Mr. Carames, respectively.In January of 2008, 2009 and 2010, the Company paid Mr. Casnoff an additional $6,500 of compensation. No Officers, Directors or stockholders of the Company have obtained loans or loan commitments from the Company. 20 Employee Contracts and Arrangements We have entered into Indemnification Agreements with all officers and directors effective upon their election as an officer or director, contractually obligating us to indemnify them to the fullest extent permitted by applicable law, in connection with claims arising from their service to, and activities on behalf of, the Company. We do not currently have employment contracts in force.Our affairs are administered by Compensation Solutions, Inc., which we refer to as CSI, pursuant to the terms of a “leasing” contract.Pursuant to the leasing contract, CSI provides us with the necessary personnel, including certain executive officers, necessary to administer the affairs of the Company.Accordingly, CSI provides such employees with their medical, unemployment, workmen’s compensation and disability insurance through group insurance plans maintained by CSI for the Company and other clients of CSI.Pursuant to the contract, the cost of such insurance as well as the payroll obligations for the leased employees is funded by us to CSI, and CSI is required to then apply such proceeds to cover the payroll and administrative costs to the employees.Should CSI fail to meet its obligations under the contract, we would be required to either locate a substitute employee leasing firm or directly re-employ our personnel.The contract is cancelable upon 30 days written notice by either party. On November2, 2009, we entered into an agreement with Real Estate Systems Implementation Group, LLC, which we refer to as RESIG, an affiliate of Imowitz Koenig & Co., LLP, our former independent registered public accountants, pursuant to which RESIG will provide substantially all of our internal accounting, financial statement preparation and bookkeeping functions on an outsourced consulting basis.For these accounting services, the company pays an annual fee to RESIG of $305,000.Neil Koenig is paid directly $52,000 annually of this amount.A requirement of the agreement was the appointment of NeilH. Koenig as our Chief Financial Officer, Principal Financial Officer and Principal Accounting Officer.Mr. Koenig is a managing member of RESIG and a managing member of IKC. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price ($) Option Expiration Date Alan E. Casnoff - - 08-08-11 Option Grants in Last Fiscal Year No options or other equivalents were granted by us in 2010 or 2009 nor do we have a plan in effect pursuant to which options can be issued. At September 30, 2010, we had 340,000 options to purchase 340,000 shares outstanding which options had been issued pursuant to a since terminated option plan.All such options are currently exercisable.The following table sets forth the expiration dates of the outstanding options and the exercise price for such options. 21 Expiration Date Number of Options Exercise Price 08/08/2011 09/17/2011 09/17/2012 05/12/2013 09/17/2013 09/01/2014 09/17/2014 09/17/2015 Compensation of Directors Members of our Board of Directors who are not officers or employees of the Company presently receive a Director’s Fee of $1,600 per month, plus five hundred dollars for each Audit Committee meeting of the Board of Directors attended, and the Chairman of the Audit Committee receives an additional five hundred dollars per meeting.Directors who are officers of the Company receive no compensation for their services as Directors or attendance at any Board of Directors or Committee meetings. The following is a table summarizing the compensation for non-employee directors during each calendar year. Name Fees Earned or Paid in Cash Stock Awards ($) Option Awards ($) Total Gary Flicker $ - - $ Ira Akselrad - - $ STOCK PERFORMANCE CHART The following graph compares the yearly percentage change in the cumulative total stockholder return on the Company’s Common Stock for each of the Company’s last five fiscal years with the cumulative return (assuming reinvestment of dividends) of the Dow Jones Equity Market Index and the Dow Jones Real Estate Investment Index. 22 Fiscal Year Ending (9/30) Company/Index/Market Closing Market Prices DVLN.OB $ Dow Jones Reit Index Dow Jones Market Index Annual % Change DVLN.OB % -41.18 % % ^REI % % % -15.38
